679 S.E.2d 395 (2009)
STATE of North Carolina
v.
Anthony Jacque JOHNSON.
No. 182A09.
Supreme Court of North Carolina.
June 17, 2009.
Nora Henry Hargrove, Assistant Public Defender, for Johnson.
*396 Mary C. Hollis, Assistant Attorney General R; Stuart Albright, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 674 S.E.2d 727.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant on the 5th day of May 2009 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 17th day of June 2009."